Citation Nr: 1524428	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied an increased rating for service-connected left ear hearing loss, and confirmed and continued the previous denial of service connection for right ear hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In April 2011, the RO issued a statement of the case (SOC).  Later that month, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  In May 2012, after conducting additional development of the case, the RO issued a supplemental SOC (SSOC).

In November 2012, the Veteran testified during the Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.  In November and December 2012, the Veteran submitted additional evidence, along with written waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800 and 20.1304 (2014). 

In October 2014, the Board reopened but denied, on the merits, the Veteran's claim for service connection for right ear hearing loss.  Additionally, the Board remanded the matter of an increased rating for left ear hearing loss for further action, to include additional development of the evidence.  After accomplishing the requested action, the agency of original jurisdiction (AOJ) denied the claim (as reflected in a March 2015 SSOC) and returned the matter to the Board for further appellate consideration.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the July 2010 claim for increased rating, audiometric testing has revealed no worse than Level III hearing in the left ear.

3.  At no point pertinent to the current claim has the Veteran's left ear hearing loss been shown to be so exceptional or unusual to warrant an extra-schedular rating, nor has a claim for a TDIU due to that disability been reasonably raised. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating August 2010 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The October 2010 rating decision reflects the initial adjudication of the claim after the issuance of the August 2010 letter.  The claim was subsequently adjudicated in an April 2011 SOC and May 2012 and March 2015 SSOCs.  Although the Veteran did not receive specific notice concerning the criteria for a higher rating for hearing loss in any of these communications, the Veteran provided information or identified sources of information relevant to the criteria, thus demonstrating actual knowledge of what was necessary to substantiate the claim. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See id. (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, VA has satisfied its duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records including reports of audiological evaluations, a private audiologist's opinion letter, reports of VA audiological evaluations (the most recent report requested by the Board in its October 2014 remand), as well as the Veteran's service treatment records and VA outpatient treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further action in connection with respect to the claim, prior to appellate consideration, is required.

As regards to the February 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the February 2012 hearing, the undersigned enumerated the issues on appeal, which included a claim for increased rating for left ear hearing loss.  Also, information was solicited regarding the nature and severity of the Veteran's hearing loss, and as to the existence of outstanding records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, although the undersigned did not explicitly suggest the submission of any additional Under these circumstances, nothing gave rise to the possibility that evidence had explicitly been overlooked.  As such, the Board finds that, consistent with Bryant, the undersigned complied.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc. , 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective May 16, 2005.  In July 2010, the Veteran filed a claim for an increased rating for left ear hearing loss.  He contends that his hearing disability is worse than the currently assigned rating.  Therefore, he alleges that he is entitled to a compensable rating for such disability.

Considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied.

In July 2010, the Veteran underwent private audiometric testing which revealed pure tone thresholds of 20 decibels or higher in the frequencies of 1000 to 4000 Hertz and a speech recognition score of 96 percent for the left ear.  The report does not specify which speech recognition test was used.

In August 2010, the Veteran was afforded a VA examination.  Audiometric testing conducted in conjunction with that examination revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
15
65
80
90
63

The Veteran's speech discrimination score on the Maryland CNC test was 96 percent for the left ear.  

In April 2012, the Veteran underwent a VA examination.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
15
55
75
85
58

The Veteran's speech discrimination score was 94 percent for the left ear.  The examiner concluded that that the Veteran's hearing did not impact the ordinary conditions of his daily life, including his ability to work.

The Veteran submitted additional audiometry testing results and a medical opinion in December 2012.  Private testing showed that showed pure tone thresholds of 30 decibels or higher in the frequencies from 1000 to 4000 Hertz and a speech recognition score of 68 percent for his left ear.  The report does not specify which speech recognition test was used.

In February 2015, the Veteran was again afforded a VA examination.  Audiometric testing conducted in conjunction with that examination revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
10
55
85
90
60

The Veteran's speech discrimination score on the Maryland CNC test was 88 percent for the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level III hearing in the service-connected left ear, based on application of the reported findings to Table VI.  As discussed above, Level I hearing is assigned to the Veteran's nonservice-connected right ear.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  The Board further observes that the pure tone thresholds recorded on the VA audiological evaluations in August 2010, April 2012, and February 2015 do not reflect exceptional hearing impairment as defined by regulation.  See 38 C.F.R. § 4.86.

The above-cited VA testing results reveal that the Veteran is not entitled to a  compensable schedular rating for left ear hearing loss at any point pertinent to this appeal.  The Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Notably, in deriving the schedular rating, the Board is unable to rely on the July 2010 and December 2012 private audiogram reports in evaluating the disability, as the reports do not indicate that speech discrimination test results were obtained using the Maryland CNC test, as required by 38 C.F.R. § 4.85(a). 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's left ear hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). See also Thun, supra.

The Board notes that that the functional effects of the Veteran's left ear hearing loss were addressed in the April 2012 and February 2015 VA audiological evaluation reports.  In the April 2012 report, the VA examiner found that the Veteran experienced no adverse functional effects due to his hearing loss.  In the February 2015 report, the VA examiner noted the following functional effects identified by the Veteran: "I don't use the telephone anymore.  A lot of times at work in the bakery, you need to use the phone to take orders from customers and I just have to hand the phone off to a younger person with better hearing. A lot of times, I have to say, 'what did you say?', even if they're right across from me.  I can't understand people."  Given the mechanical nature of deriving ratings for hearing loss, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's left ear hearing loss disability.

Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  Although the Veteran noted some difficulty speaking on the telephone when working at a bakery, he disclosed that he is able to have others answer the telephone for him, and has not indicated that his difficulty speaking on the phone negatively impacted or compromised his employment.  Moreover, there is no evidence of frequent treatment-much less, hospitalization-for left ear hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's left ear hearing loss.  In fact, the Veteran's complaints appear to be typical of what most individuals with any degree of hearing loss experience.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's left ear hearing loss is appropriately rated as a single disability.  As the claim on appeal does not involve the evaluation of multiple disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the disability at issue has actually or effectively rendered the Veteran unemployable at any pertinent point.  Notably, the April 2012 examiner specifically found that the Veteran's left ear hearing loss had no functional impact, including on his employment, and there is otherwise no suggestion that the Veteran has been unable to obtain or maintain gainful employment due to his service-connected left ear hearing loss.  As the matter of the Veteran's entitlement to a TDIU due solely to the disability under consideration has not reasonably been raised, such matter need not be addressed in connection with the higher rating claim herein decided.  

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, and the determinations made with respect to extra-schedular and TDIU consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An increased (compensable) rating for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


